FLAHERTY, Justice,
dissenting.
I respectfully dissent from the majority view of this case as it appears in the Opinion of Mr. Justice McDermott.
Section 844 of the Pennsylvania Military Code provides, in pertinent part:
If any officer or enlisted man of the Pennsylvania National Guard is wounded or otherwise disabled, or dies as a result of wounds or other disability received or contracted while performing duty in active service of the state or in the performance of other state military duty ... he ... shall receive from the Commonwealth just and reasonable relief, the amount of compensation to be determined in accordance with the Workmen’s Compensation Law of Pennsylvania.
Act of May 27, 1949, P.L. 1903, as amended, 51 P.S. § 844. (Emphasis added).
*358In my view, the controlling question in the case is whether the guardsman in this case may be said to have performed a state function within the meaning of Section 844. Like Judge Craig, I believe that the guardsman performed a state military duty under Section 844, and thus, that he is eligible for the state benefits conferred by that section.
While it is true, as observed by Mr. Justice McDermott, that many aspects of the National Guard training program are “pervasively federal,” it is also true, as observed by Judge Craig, that the National Guard is the modern militia reserved to the states by Art. I, § 8, cl. 16 of the Constitution of the United States, and that state military personnel and a state hierarchy of command, culminating in the Governor, actually implement the federally mandated training. Thus, federal and state personnel, statutes, and governmental organizations are involved in the training.
Furthermore, this training benefits the Commonwealth of Pennsylvania as well as the federal government. Again, as Judge Craig points out, the Governor is empowered under the Pennsylvania Military Code to call the National Guard into active duty to protect against various threats to the security and integrity of the Commonwealth. Thus, it is in Pennsylvania’s interest to have at its disposal competently trained military personnel able to be called up when the need arises. Since the training serves both federal and state interests, a national guardsman may be said to be performing a state military duty under Section 844.
In sum, I understand the phrases “service of the state” and “state military duty” to refer to any official National Guard duties which are not distinctly federal in character, as would be the case when the National Guard is activated into federal service. I do not believe that the use of the modifying term “state” was meant to foreclose a guardsman’s receiving benefits under Section 844 merely because he was involved in service which was not exclusively for the benefit of the Commonwealth.
*359For these reasons, I would affirm the order of Commonwealth Court.
LARSEN, J., joined.